Citation Nr: 9933062	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches as 
secondary to PTSD.  

3.  Entitlement to service connection for coronary artery 
disease as secondary to PTSD.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, status post craniotomy.  

5.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance or housebound status.  

6.  Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1996, November 1996, 
September 1997, and March 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a decision of August 1984, the Board denied entitlement to 
service connection for residuals of a head injury, status 
post craniotomy.  In 1992 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen the 
claim; the RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.  

The Board notes that, in a statement received in September 
1997, the veteran withdrew a claim of entitlement to service 
connection for nosebleeds as secondary to PTSD.  

The issues of entitlement to special monthly compensation and 
to specially adapted housing or special home adaptation grant 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  On December 5, 1994, the veteran reopened his claim of 
entitlement to service connection for PTSD, which was granted 
by a rating decision in July 1995.  

2.  The first diagnosis of PTSD in the veteran's case was in 
January 1995.  

3.  There is no competent medical evidence that PTSD 
symptomatology caused or aggravated the veteran's headaches.  

4.  There is uncontradicted competent medical evidence that 
PTSD symptomatology has aggravated coronary artery disease.  

5.  A decision by the Board of Veterans' Appeals in August 
1984 denied entitlement to service connection for residuals 
of a head injury, status post craniotomy.  

6.  Additional evidence presented or secured since August 
1984 regarding residuals of a preservice head injury is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a head injury, status post craniotomy.  


CONCLUSIONS OF LAW

1.  An effective date earlier than October 21, 1994, for a 
grant of service connection for PTSD is not warranted.  38 
C.F.R. § 3.400(r) (1999).  

2.  Service connection for headaches as secondary to PTSD is 
not warranted.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

3.  Service connection for the degree of aggravation to 
coronary artery disease which is proximately due to or the 
result of PTSD symptomatology is warranted.  38 C.F.R. 
§ 3.310(a); Allen.  

4.  A decision by the Board of Veterans' Appeals in August 
1984, denying entitlement to service connection for residuals 
of a head injury, status post craniotomy, is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 3.104(a) (1999).  

5.  Additional evidence submitted since August 1984 is not 
new and material, and the claim for service connection for 
residuals of a head injury, status post craniotomy, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation, based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  In the 
case of a reopened claim, the effective date will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (1999).  

In the veteran's case, his claim of entitlement to service 
connection for PTSD was received in September 1992, and 
denied by a rating decision in December 1992.  The basis of 
the denial was that there was no diagnosis of PTSD.  The RO 
notified the veteran of the denial of the claim in January 
1993, and he filed a notice of disagreement that month.  A 
statement of the case was furnished in February 1993.  The 
veteran did not file a timely substantive appeal of the 
December 1992 determination, and, therefore, the denial of 
his claim for service connection for PTSD became final.  See 
38 U.S.C.A. § 7105 (West 1991).  

On December 5, 1994, the RO received from the veteran's 
representative a statement that the veteran was seeking 
service connection for PTSD.  That statement, the Board 
finds, constituted a reopened claim.  (A statement from the 
veteran received on October 21, 1994, did not refer to PTSD).  
On January 25, 1995, the veteran was evaluated at a VA mental 
health clinic by a psychologist, who reported an assessment 
of PTSD.  A rating decision in July 1995, which found that 
new and material evidence has been submitted to reopen the 
claim and granted service connection for PTSD, determined 
that all requirements for service connection for PTSD, under 
38 C.F.R. § 3.304(f), including a clear diagnosis of PTSD, 
had been met.  

The veteran has stated that the effective date for service 
connection for PTSD should be December 21, 1965, the date of 
his induction into the Army, because that is when his stress 
disorder began.  

Applying the applicable regulations to the facts of this 
case, the Board finds that entitlement to service connection 
for PTSD did not arise prior to January 25, 1995, the date of 
the initial diagnosis of the disorder.  The effective date of 
the grant of service connection for PTSD should not, the 
Board finds, be earlier than December 5, 1994, the date of 
the reopened claim.  The effective date cannot be the date in 
September 1992 when the veteran first asserted a claim for 
service connection for PTSD, because that claim was the 
subject of a final disallowance, when the time to perfect an 
appeal expired in January 1994.  The Board therefore 
concludes that entitlement to an effective date earlier than 
October 21, 1994, the date assigned by the RO, for the grant 
of service connection for PTSD, is not established.  38 
C.F.R. § 3.400(r).  



II.  Secondary Service Connection for Headaches 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may be granted for 
the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Claims for 
secondary service connection must be well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The record discloses that the veteran, who underwent an 
excision of a subdural hematoma prior to his period of active 
service, suffered headaches prior to service, and had 
headaches during service and after service.  He has contended 
that symptoms of service-connected PTSD precipitate and/or 
exacerbate his headaches.  However, the issue of whether PTSD 
symptomatology causes or aggravates headaches is a question 
of medical causation, on which the veteran, as a layman, is 
not qualified to offer an opinion.  Espiritu.  The record 
does not contain a clinical finding or a medical opinion 
relating headaches to PTSD symptomatology and, consequently, 
the claim for secondary service connection for headaches is 
not well grounded and must be denied on that basis.  38 
C.F.R. § 3.310(a); Allen, Grottveit.  

III.  Secondary Service Connection for Heart Disease 

The record discloses that the veteran suffers from long-
standing coronary artery disease and angina pectoris, with a 
history of a myocardial infarction in 1981 and two coronary 
artery bypass grafts in 1981 and 1992.  (The Board notes that 
the veteran's heart disease predates the diagnosis of PTSD in 
January 1995).  In December 1995, the veteran stated that, 
while he was being interviewed in August 1995 by a VA 
psychiatrist concerning his experiences in Vietnam, he became 
ill with unstable angina.  

Several physicians have expressed opinions on the issue of 
the relationship between the veteran's PTSD symptomatology 
and his heart disease.  

At a VA heart examination in April 1997, the examiner found 
that there was no evidence that PTSD caused the veteran's 
heart disease, but that manifestations of PTSD, including 
anxiety, nightmares, and flashbacks, were a "provocative 
trigger" for episodes of angina pectoris.  

In May 1997, the veteran's private cardiologist, Marc R. 
Pritzer, M.D., reported that PTSD may exacerbate the 
veteran's tendency toward coronary artery disease, and that 
stress was an ongoing risk factor for coronary artery 
disease, and had contributed to the veteran's heart 
condition.  

In June 1998, a cardiologist with the VA Central Office 
Medical Service offered an opinion that the veteran's heart 
disease was not causally related to PTSD.  She did not 
express an opinion on the question of whether PTSD 
symptomatology had aggravated the veteran's heart disease.  

In December 1998, the veteran's private psychiatrist, Thomas 
M. Fox, M.D., found that it was as likely as not that PTSD 
had contributed to the veteran's cardiac 

problems.  He stated that it is well documented that stress 
and depression worsen cardiac disease.  

In January 1999, the veteran's private internist, William B. 
Ogden, M.D., reported that PTSD symptoms of anxiety and 
stress elevate blood pressure and aggravate a tendency toward 
atherosclerosis.  He opined that the veteran's heart disease 
was aggravated by PTSD.  

The Board finds that the opinion of the five physicians who 
have considered the matter establishes that PTSD did not 
cause but has aggravated the veteran's heart disease.  
Therefore, service connection is established for the degree 
of aggravation of coronary artery disease which is 
attributable to PTSD symptomatology.  38 C.F.R. § 3.310(a); 
Allen.  

IV. Attempt to Reopen Claim for Service Connection for 
Residuals of a Head Injury

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

The law provides, except as provided in § 5108, when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so 


significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence has 
been presented, then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

In a final decision of August 1984, the Board denied 
entitlement to service connection for residuals of a head 
injury, status post craniotomy.  In that decision, the Board 
found that headaches and dizziness reported by the veteran at 
service entrance in December 1965 continued during service, 
but that service medical records and a postservice report by 
the veteran's private treating physician did not show any 
pathologic increase in the condition.  The Board made a 
conclusion of law that a head injury, status post craniotomy, 
was not incurred in or aggravated by service.  

The items of additional evidence presented or secured since 
August 1984 on this issue include statements by the veteran 
and medical findings by VA physicians, which are "new" in 
the sense that they are not cumulative of the evidence of 
record in 1984, but which are not "material" because they 
do not contain any competent evidence that residuals of a 
preservice head injury were permanently aggravated during 
active service.  

The additional evidence includes statements by the veteran 
that his induction into the Army in December 1965 was 
contrary to enlistment standards promulgated by 

the Department of Defense, due to his history of a head 
injury and craniotomy, and, therefore, any symptoms of a head 
injury, such as headaches, which he experienced while on 
active duty, should result in compensation to him by the Army 
or by VA.  The Board finds that the veteran's statements are 
not material, because they are not probative as to the basis 
of the Board's August 1984 denial of his claim, which was 
that competent evidence did not demonstrate a pathologic 
increase in symptoms of a preservice head injury.  In any 
event, the veteran is not qualified to offer an opinion on a 
question of medical causation, Espiritu, and so any 
statements by him are not material.  

At a VA examination in June 1995, diagnoses included brain 
damage due to a tractor accident in 1963 (prior to the 
veteran's active service) and a stroke in 1981 (after his 
separation from service).  

At a VA psychiatric examination in May 1996, diagnoses 
included organic brain syndrome secondary to a cerebral 
vascular accident (stroke).  

At a VA brain examination in March 1997, diagnoses included 
status post head injury syndrome, with residual chronic 
headache and decreased tension and concentration.  

In October 1998, the veteran's pertinent medical records were 
reviewed by a VA neurologist, who found that the veteran's 
preservice head injury and removal of a subdural hematoma was 
not aggravated or in any way affected by his active duty.  

The Board finds that the reports and opinions of the VA 
physicians, and especially the opinion by the VA neurologist 
in October 1998, do not tend to prove that residuals of a 
preservice head injury were aggravated during active service, 
but are, in fact, contrary to any such finding.  




In sum, the additional evidence is not new and material, and 
the veteran's claim for service connection for residuals of a 
head injury, status post craniotomy, is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a).  


ORDER

An effective date earlier than October 21, 1994, for a grant 
of service connection for post-traumatic stress disorder is 
denied.  

Service connection for headaches as secondary to post-
traumatic stress disorder is denied.  

Service connection for the degree of aggravation of coronary 
artery disease proximately due to or the result of post-
traumatic stress disorder is granted.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, status post craniotomy, the appeal on that 
issue is denied.  


REMAND

In view of the Board's grant of secondary service connection 
for coronary artery disease, it is appropriate to REMAND this 
case to the RO for rating action and reconsideration of the 
remaining issues on appeal, and, accordingly, this case is 
REMANDED to the RO for the following:  

1.  After any development deemed 
necessary, such as a medical examination, 
the RO should assign a disability 
evaluation for the degree of aggravation 
of coronary artery disease which is 
proximately due to or the result of PTSD 
symptomatology.  

2.  The RO should then readjudicate the 
issues of entitlement to special monthly 
compensation on account of a need for 
regular aid and attendance or housebound 
status, and entitlement to specially 
adapted housing or special home 
adaptation grant.  If the decision on any 
issue remains adverse to the veteran, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accord the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

